Title: To George Washington from Benjamin Lincoln, 20 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War office April 20. 1782
                        
                        I have been honored with your letters of 10 & 12. instant—The former I shew to the Clothier General
                            to whom Mr Morris has committed the care of purchasing the articles of clothing requisite to compleat the Troops—He will
                            write you fully on the Subject and his report will render any relation of mine unnecessary.
                        I think it is very unfortunate for us that we have nothing at this late hour which will point us to the
                            objects of the Campaign. we are here totally destitute of that information which can give light in the matter, I think
                            therefore as your Excellency justly observes that we should be provided for the worst as far as is in our power. I have
                            the Honor to be my Dr Genl wth sincere esteem your Excellency most obt servant
                        
                            B. Lincoln
                        
                    